                                                                         In light of Defendant's guilty
                                                                         plea entered on June 18,
                                                                         2019, Defendant's Motion in
                                                                         Limine (Doc. No. 67) is
                      UNITED STATES DISTRICT COURT                       DENIED as moot.
                  FOR THE MIDDLE DISTRICT OF TENNESSEE
                           COLUMBIA DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
                                            )
       v.                                   )      CASE NO. 1:17-00005
                                            )      JUDGE RICHARDSON
                                            )
DARRYL WAYNE PIGG                           )


            DEFENDANT DARRYL PIGG’S MOTION IN LIMINE NO. 2
            TO EXCLUDE EVIDENCE OF PRIOR CRIMINAL HISTORY
                       AND PENDING WARRANTS

      Through counsel, defendant Darryl Pigg moves the for an order directing the

government to exclude any evidence of Mr. Pigg’s prior criminal history,

outstanding warrants, or “fugitive” status, other than the agreed stipulation that

Mr. Pigg has a prior felony conviction. The defendant respectfully requests that the

Court order the government and any of its witnesses to refrain from offering any

testimony at trial concerning this conviction. If the prosecution intends to offer any

such evidence, the defense requests that this Court instruct the prosecutor to make

known to the Court and defense counsel, outside the presence and hearing of the

jury, that she or he intends to offer such proof, and allow the Court to rule on its

admissibility out of the presence of the jury.

      Mr. Pigg respectfully submits that evidence concerning his prior conviction is

not admissible pursuant to Rule 404 of the Federal Rules of Evidence. Rule 404(b)

provides that “evidence of a crime, wrong or other act, is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted in
